Dissenting Opinion.'
Marr, J.
I see no reason for any distinction in the proceeding in garnishment under a writ of fieri facias and under a<.writ of attachment; and I can not concur in the conclusions of the court.
In garnishment under a fieri facias the law is wed settled that where the person to be made garnishee resides in a parish different from that in which the judgment has been obtained the writ is directed to the sheriff of the parish in which the garnishee resides; and the judgment creditor applies to the proper court of that parish and causes the citation in garnishment to issue and to be served by the sheriff of that parish. The garnishee files his answers in that court, and all the issues *201between the garnishee and the judgment creditor are heard and determined in that court. See Featherston vs. Compton, 3 An. 380.
In cases of attachment the writ must be sent to the parish in which the property to be attached is found, and this is true whether real or movable property or some incorporeal right is to be attached. Favrot vs. Delle Piane, 4 An. 584. In this case the attaching creditor desired to attach rights and credits in the parish of Orleans, and he properly prayed for a writ of attachment to be directed to the sheriff of the parish of Orleans ; but the citation in garnishment required the garnishees to answer in the parish of Lafourche, where the suit was brought.
It can make no differenco that the garnishment in attachment is on mesne process, before judgment, because no judgment can bo rendered against the garnishee until judgment hg¡s been obtained against the debtor, the defendant in the same action.
The law intends to restrict the jurisdiction of the court ratione persona to the territorial limits of their respective parishes (Rev. O. P., articles 162-229), and the exceptions to this are few, and aro defined in articles 163, 164, etc. See, also, Alter vs. Pickett, 24 An., and cases there cited.
It was plainly the intention of the Legislature to deprive the courts of jurisdiction of actions against persons having their domicile in other parishes than that in which each court exercises its powers and functions, and to abolish all distinctions between a court of jurisdiction ratione materice and ratione persona. In either case the judgment is void, and no consent can give jurisdiction where it does not exist without consent.
As in garnishment under fieri facias, so in garnishment under attachment. The writ must be directed to the sheriff of the parish in which the seizure is to be made, and if a garnishee residing in that parish is to be cited, application, in my opinion, must be made to the proper court of that parish, citation in garnishment issued by that court, and served by the sheriff of that parish holding the writ. The garnishee should file his answers in that court, and in that court all the issues and controversy between the seizing creditor and garnishee will be made up and determined.
The creditor will proceed against his debtor in the court having jurisdiction of the main action, the suit between the plaintiff and defendant; and when he has obtained judgment the court of the domicile of the garnishee will pass upon garnishment and'condemn the garnishee to pay if his answers and the proceedings in garnishment establish his liability.
In many cases of garnishment there are serious questions to be determined between the garnishee and the seizing.creditor, and it would be very inconvenient, vexatious, to require the garnishee to go out of his own parish, it may bo to one quite distant, to litigate these questions. In *202this very caso the answers of the garnishees disclose the fact that a-transfer had boon made by the defendant and accepted long before the institution of the suit. These answers may be traversed, and it will be necessary before condemning the garnishees to show a state of fact different from that shown by the answers, to attack the alleged transfer and to show that it did not place the right attached beyond the reach of the attachment. This would compel the garnishees to go out of their parish to litigate these issues, and would subject them to all the inconveniences which the law has sought to obviate by requiring suits and proceedings against the citizens of the State to be brought and prosecuted in the courts of the parish in which they have their domicile.
I think the district court of Lafourche' was absolutely without jurisdiction as to the garnishees residing in the parish of Orleans, and that this want of -jurisdiction rationspsrsonce under the existing law may be shown at any time, and that whenever the objection is made it is equally as fatal as the want of jurisdiction rations mater ue.